COURT OF APPEALS OF VIRGINIA


Present: Judge Bray, Senior Judges Baker and Overton *
Argued at Norfolk, Virginia


ROBERT M. McCOMBS
                                             MEMORANDUM OPINION**
v.              Record No. 0341-98-1              PER CURIAM
                                               FEBRUARY 2, 1999
ROSEMARY M. McCOMBS


             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                          A. Bonwill Shockley, Judge
                Reeves W. Mahoney (Timothy M. Richardson;
                Huff, Poole & Mahoney, P.C., on briefs), for
                appellant.

                Kenneth W. Stolle (Bennett & Stolle, P.C., on
                brief), for appellee.



     Relying upon the terms of a "Stipulation Agreement" with his

former wife, Rosemary M. McCombs (wife), Robert M. McCombs

(husband) moved the trial court to deny wife earnings which

accrued on her undistributed share of husband's "retirement

accounts" after the agreed valuation date.        The court determined

that the agreement allotted wife a settled share of the subject
                                                                1
accounts "based on a valuation date of January 1, 1994,"
together with "the dividends and any interest on [wife's] portion
         *
      Judge Overton participated in the hearing and decision of
this case prior to the effective date of his retirement on
January 31, 1999 and thereafter by his designation as a senior
judge   pursuant   to   Code   § 17.1-401,   recodifying   Code
§ 17-116.01:1.
     **
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     1
      Contrary to the recitation in the disputed order, the
agreement provides, "as valued on January 1, 1994."
. . . [which] shall accrue from [that date] forward."    Husband

appeals, contending that the ruling departs from the terms of the

agreement.   We agree, and reverse the order.

     When called upon to construe property settlement agreements,

"our threshold inquiry is whether their terms are ambiguous."

Smith v. Smith, 3 Va. App. 510, 513, 351 S.E.2d 593, 595 (1986).

"[A]mbiguity exists when [the] language admits of being

understood in more than one way or refers to two or more things

at the same time."    Id. (citations omitted).   Although the

parties to an agreement "may advance different interpretations of

the provisions . . ., this 'does not necessarily imply the

existence of ambiguity where there otherwise is none.'"     Douglas

v. Hammett, 28 Va. App. 517, 523, 507 S.E.2d 98, 101 (1998)

(citation omitted).

     Absent ambiguity, the rights of the parties are determined

by the language of the agreement, applied consistent with

"ordinary meaning" and without judicial revision.     Smith, 3 Va.

App. at 514, 351 S.E.2d at 595.   The "meaning and effect" of an

unambiguous agreement "are questions of law to be determined by

the court," and "we are not bound by [a] trial court's

construction of . . . contract provisions . . . in issue."
Tiffany v. Tiffany, 1 Va. App. 11, 15, 332 S.E.2d 796, 799

(1985).

     Here, at the outset, we find no ambiguity in those

provisions of the agreement in issue.   The language expressly




                                - 2 -
provides for the transfer of "[f]ifty percent (50%) of husband's

retirement accounts . . . as valued on January 1, 1994," to

wife. 2   "[S]egregat[ion] in a separate account . . . for wife"

was to occur "as soon as possible after entry of a final divorce

decree and . . . [Q.D.R.O.] prepared by wife's counsel."    Such

language clearly manifests the intent of the parties that wife

later receive one-half of the aggregate value of the subject

accounts as determined on January 1, 1994, a date which preceded

the agreement by nearly two years, without mention of

subsequently accrued earnings.
      The parties, therefore, did not contemplate the inclusion of

dividends and interest on wife's share.    They simply agreed upon

an uncomplicated formula which permitted each to

contemporaneously and precisely determine their respective

benefits and burdens relative to the accounts, thereby promoting

a mutually acceptable and expeditious resolution of differences.

 Accordingly, we reverse the disputed order and remand the

proceedings to the trial court for further disposition consistent

      2
            Retirement Accounts: As an obligation which
            shall not be dischargeable in bankruptcy,
            Wife shall receive Fifty percent (50%) of
            Husband's retirement accounts at Eastern
            Virginia Medical School . . . as valued on
            January 1, 1994 which shall be "rolled over"
            or separated or segregated into a separate
            account or accounts for Wife as soon as
            possible after entry of a final divorce
            decree and a Qualified Domestic Relations
            Order ("Q.R.D.O.") prepared by Wife's counsel
            and endorsed by Husband's counsel.




                                 - 3 -
with this opinion.

                             Reversed and remanded.




                     - 4 -